UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 96-40539


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             VERSUS

                    STEVEN LAKEITH ARMSTEAD,

                                                Defendant-Appellant.

      *****************************************************



                          No. 96-40560


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             VERSUS

                     LEROY GRAHAM ARMSTEAD,

                                                Defendant-Appellant.



          Appeals from the United States District Court
                For the Eastern District of Texas
                          June 2, 1997


Before GARWOOD, WIENER, and DeMOSS, Circuit Judges.

DeMOSS, Circuit Judge:

     Before the Court are two consolidated appeals brought by

brothers Steven Lakeith Armstead and Leroy Graham Armstead (“the

Armsteads”) challenging the validity of the sentences imposed
following their guilty pleas.         The Armsteads pleaded guilty to

stealing firearms from a licensed firearms dealer, a violation of

18 U.S.C. § 922(u).        At sentencing, the district court used the

1995 Guidelines and enhanced the Armsteads’ base offense level by

four   levels   pursuant    to   United   States   Sentencing   Guidelines

(U.S.S.G.) § 2K2.1(b)(5) on the ground that they possessed firearms

in connection with “another felony offense,” the state law crime of

burglary of a building.       The Armsteads argue that the enhancement

was improperly applied because there was not “another felony

offense” in addition to the conduct underlying the firearms-

burglary offense.       Finding no error, we affirm the decision of

district   court   to    enhance   the    Armsteads’   sentence   under   §

2K2.1(b)(5).    Leroy Armstead also argues that the district court

improperly enhanced his base offense level by two levels for

possessing stolen firearms under U.S.S.G. § 2K2.1(b)(4).               The

application of the two level enhancement under the 1995 Edition of

§ 2K2.1(b)(4) violates the ex post facto clause of the Constitution

and, as such, we vacate Leroy Armstead’s sentence and remand for

resentencing.

                                 BACKGROUND

       On August 22, 1995, at approximately 3:45 a.m., the Jasper

Police Department received a call indicating that an alarm had been

sounded at the Phillips Pawn Shop, a licensed firearms dealer.

When officers arrived, they realized that the pawn shop had been

broken into and that a number of firearms had been stolen.             The




                                     2
manager reported that, in fact, 19 guns had been stolen, two of

which were recovered outside the building.

     Later that day, the police received a call from a confidential

informant (“CI”) who told the officers that the suspects were in

Houston selling the stolen guns. The CI identified the suspects as

“Bellini” (Terry Bellini Barlow), “Speed Buggy” (Michael D. White),

“Worm” (Steven Smith, a/k/a Steven Armstead), and “Worm’s brother”

(Leroy Armstead). The officers then set up surveillance at several

locations frequented by the suspects.

     Upon apprehending the perpetrators, the officers learned that

13 of the guns had been sold in Houston.            They recovered the

remaining   four   firearms   from   the   automobile   used   during   the

defendants’ Houston trip.       All of the defendants admitted their

roles in this crime except Barlow.       No other firearms were found in

addition to those stolen from the pawn shop.

     In December 1995, a federal grand jury returned a four-count

indictment against the four defendants.        The Armsteads were both

named in Counts I and II of the indictment.         Count I charged the

Armsteads   with   conspiracy   to   steal   firearms   from   a   licensed

firearms dealer, in violation of 18 U.S.C. § 371.       Count II charged

them with stealing the firearms from a licensed dealer in violation

of 18 U.S.C. § 922(u).          Leroy Armstead was charged with an

additional count, Count IV, felon in possession of firearms, in

violation of 18 U.S.C. § 922(g)(1).

     In March 1996, the Armsteads entered a plea agreement with the

United States Attorney’s Office and pleaded guilty to Count II. In


                                     3
return, the government dismissed the conspiracy charge under Count

I. The government also dismissed Count IV, the felon in possession

charge, against Leroy Armstead.

     The probation officer’s presentence report (PSR), applying the

1995 Edition of the Guidelines Manual, fixed Steven Armstead’s base

offense level at 12, pursuant to U.S.S.G. § 2K2.1(a)(7).                               The

probation officer, using U.S.S.G. § 2K2.1(b)(1)(D), then added four

points because more than 12 firearms were involved in the offense.

Four more points were added pursuant to U.S.S.G. § 2K2.1(b)(5).

The probation officer interpreted § 2K2.1(b)(5) to require that

additional points should be added to Steven Armstead’s base offense

level   because     he   used    or    possessed    the     stolen       firearms      in

connection with another felony offense, the state law crime of

burglary of a building.           Steven Armstead then received a three

point reduction for acceptance of responsibility which resulted in

a total base offense level calculation of 17.                   With a base offense

level   of   17    and   a   criminal    history        category    of    IV,    Steven

Armstead’s guideline sentencing range was 37 to 46 months.

     The     probation       officer    relied     on     similar     reasoning        in

calculating Leroy Armstead’s base offense level.                    However, Leroy

Armstead received a substantially greater sentence due to his

extensive criminal history. The probation officer first arrived at

a base offense level of 20 pursuant to U.S.S.G. § 2K2.1(a)(4)(A).

Four points       were   added   because     the   total     number      of   firearms

involved exceeded 12 and an additional four points were applied

under   U.S.S.G.     §   2K2.1(b)(5)     because        Leroy    Armstead       used   or


                                         4
possessed these firearms in connection with another felony offense.

Two additional points were added to Leroy Armstead’s base offense

level under U.S.S.G. § 2K2.1(b)(4) due to the fact that the

firearms at issue were stolen.       After applying the three level

reduction for acceptance of responsibility, Leroy Armstead’s base

offense level was 27.    With a criminal history category of VI,

Leroy Armstead’s guideline sentencing range was 130-162 months.

Because the statutory maximum sentence of 120 months was less than

the applicable guideline range, Leroy Armstead’s sentence was

limited to 120 months.

     The Armsteads filed timely objections to the PSR’s four-level

enhancement under U.S.S.G. § 2K2.1(b)(5).      Leroy Armstead also

objected to the two level enhancement from U.S.S.G. § 2K2.1(b)(4).

The district court overruled both objections and adopted the PSR.

The district court then sentenced Steven Armstead to 46 months

imprisonment and three years supervised release.     Leroy Armstead

was sentenced to 120 months imprisonment and three years supervised

release.   The Armsteads filed timely appeals from the sentences

imposed by the district court.



                             ANALYSIS

     A district court’s sentencing decision will be upheld unless

it was imposed in violation of the law, is a result of an incorrect

application of the guidelines, or the district court unreasonably

departed from the applicable guideline range.      United States v.

Guadardo, 40 F.3d 102, 103 (5th Cir. 1994).    The district court’s


                                 5
fact findings at sentencing are reviewed for clear error, and any

interpretation of the Guidelines is subject to de novo review.

United States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996), cert.

denied, 117 S. Ct. 716 (1997).



1. Ex Post Facto Concerns

     We begin our analysis with the question of whether the correct

edition of the Guidelines Manual was used in calculating the

Armsteads’ sentences.   The district court used the 1995 Edition of

the Guidelines Manual.      Pursuant to U.S.S.G. §§ 1B1.11(a) and

1B1.11(b)(1), a district court should apply the edition of the

Guidelines Manual in effect on the date the defendant is sentenced,

unless the application of such Guideline Manual would violate the

ex post facto clause of the Constitution, in which event, the

Guidelines in effect on the date of the offense should be used.

     In this case, sentencing occurred after the effective date of

the 1995 Edition.   However, in August 1995, when the Armsteads

violated 18 U.S.C. § 922(u), the 1994 Edition of the Guidelines

Manual was in effect.       The 1994 Edition did not contain any

reference to § 922(u) nor did it specify which Guideline should be

used to calculate a base offense level for such violations.    This

circumstance developed because the effective date of Public Law

103-159, which inserted the new subsection “(u)” in 18 U.S.C. §

922, was November 30, 1993.    Obviously, the Sentencing Commission

did not have adequate time to prepare and file amendments to the

1994 Edition of the Guidelines referencing this new statute.


                                  6
      After ordering supplemental briefing from the parties on this

issue and reviewing the applicability of both the 1994 Edition and

the 1995 Edition of the Guidelines Manual to this case, we are

convinced that no ex post facto violation occurred as to the

application of § 2K2.1, except as later specified.                In reaching

this conclusion, we were required to make two judgment calls.

First, given that the 1994 Guidelines do not refer to § 922(u), we

had to determine what would be the proper guideline to use for this

offense under the 1994 Guidelines.         Second, once we determined the

appropriate guideline to apply, we asked whether the application of

the   1995   Guidelines    increases    the    defendants’   sentences      when

compared with the application of the same guideline under the 1994

Edition.     We address each decision now in more detail.

      First, to ascertain the applicable guideline using the 1994

Edition, we found that no provision exists in that edition for

violations    of   18   U.S.C.   §   922(u).     Appendix    A   of   the   1994

Guidelines Manual directs us to U.S.S.G. § 2X5.1 to calculate the

guideline range for offenses not listed in the index, in this case,

§ 922(u) offenses.        See U.S.S.G. § 2K2.1 App. A.           Section 2X5.1

states:

             If the offense is a felony or Class A misdemeanor
             for   which  no   guideline    expressly    has   been
             promulgated, apply the most analogous offense
             guideline.    If there is not a sufficiently
             analogous guideline, the provisions of 18 U.S.C. §
             3553(b) shall control, except that any guidelines
             and   policy  statements    that   can   be    applied
             meaningfully in the absence of a Chapter 2 offense
             guideline shall remain applicable.

U.S.S.G. § 2X5.1.


                                       7
     In our view, the most analogous guideline in the 1994 Edition

for the Armsteads’ offenses is U.S.S.G. § 2K2.1.         This guideline

deals with firearms offenses and enhancements for possession or use

of stolen firearms. This guideline is the applicable guideline for

all of the other subsections of § 922 which define criminal

conduct, with the exception of violations of 18 U.S.C. § 922(q),

for which U.S.S.G. § 2K2.5 applies.       In passing Public Law 103-159,

Congress     expressly   decided   that   the   prohibited   conduct   in

subsection “(u)” would be a part of § 922.          The maximum penalty

fixed by Congress for violations of § 922(u), ten (10) years,

reflects the same punishment as set out by Congress for other

violations of § 922.      This new subsection “(u)” was intended to

protect the holders of federal licenses who import, manufacture or

deal in firearms from theft of their inventories.       In fact, many of

these licenses are issued in accordance with other subsections of

§ 922.

     Furthermore, in May 1995, the Sentencing Commission filed

proposed Amendment 522 with Congress.           In this amendment, the

Commission itself determined that the proper guideline for handling

§ 922(u) violations would be U.S.S.G. § 2K2.1.        When dealing with

a new statutory crime, we believe the courts should defer to the

authority of the Sentencing Commission to define, by amending the

guidelines, which particular guideline will be applicable to the

new crime.    See United States v. White, 869 F.2d 822, 826-26 (5th

Cir. 1989)(recognizing that Congress has the power to completely

divest the courts of their sentencing discretion and that Congress


                                    8
granted broad authority to the Sentencing Commission guided by

specific goals and principles).        Where, as in this case, evidence

of the Commission’s policies and goals are publicly available to

the courts, we should utilize these proposed new amendments in

making determinations as to “analogous guidelines” for sentencing

purposes under § 2X5.1.    See Stinson v. United States, 113 S. Ct.
1913,   1915   (1993)(Commentary   “that   interprets   or   explains   a

guideline is authoritative unless it violates the Constitution or

a federal statute, or is inconsistent with, or a plainly erroneous

reading of, that guideline.”).      For these reasons, we hold that

“the most analogous offense guideline” to be applied for violations

of § 922(u) under the 1994 Edition is section 2K2.1.1

     We now turn to compare the provisions of the 1994 Guidelines

with the 1995 Guidelines to determine if § 2K2.1, in the 1995

Guidelines, would produce a higher sentence than § 2K2.1 in the

1994 Guidelines and thus implicate the ex post facto clause.       Both

editions contain identical provisions for determining a defendant’s

base offense level.

    1
       The Armsteads also rely on an analogous case from the Sixth
Circuit, United States v. Halliburton, 73 F.3d 110 (6th Cir. 1996).
The Halliburton defendants were convicted under 18 U.S.C. § 922(u)
for theft of firearms from a licensed firearms dealer and the
district court sentenced them under U.S.S.G. § 2K2.1. The Sixth
Circuit reversed holding that U.S.S.G. § 2B1.1 most resembled the
charged conduct, in that case, theft. In so holding, the court
ignored the subsequent “clarifying” amendment in the 1995 Edition
of the Guidelines for § 2K2.1, which directed courts to use § 2K2.1
for violations of 18 U.S.C. § 922(u). This amendment was pending
in Congress and publicly available at the time of the Sixth
Circuit’s decision. According to U.S.S.G. § 1B1.11(b)(2), we are
to consider subsequent clarifying amendments to the Guidelines. As
such, we decline to adopt the Sixth Circuit’s reasoning in
Haliburton.

                                   9
     Finding no changes to the main structure of § 2K2.1 itself, we

then look to the offense characteristics section, U.S.S.G. §

2K2.1(b).    Section 2K2.1(b)(5) states:

            If the defendant used or possessed any firearm or
            ammunition in connection with another felony
            offense; or possessed or transferred any firearm or
            ammunition with knowledge, intent, or reason to
            believe that it would be used or possessed in
            connection with another felony offense, increase by
            4 levels.

U.S.S.G. § 2K2.1(b)(5). For the reasons discussed later in part 2,

the Armsteads’ conduct appears to satisfy the requirements for this

section.    Consequently, if the 1994 Guidelines had been applied,

the Armsteads would have received a four-level increase in their

base offense levels pursuant to U.S.S.G. § 2K2.1(b)(5).

     The 1995 Edition of the Guidelines expressly states that

U.S.S.G. § 2K2.1 should be used for offenses involving 18 U.S.C. §

922(u).    See U.S.S.G. App. A.    Section 2K2.1(b)(5), which was not

amended from 1994 to 1995, directs us to increase the Armsteads

base offense level by four points for using a firearm in connection

with another felony offense.       As such, the four-level increase

under § 2K2.1(b)(5) is applicable to this case under either the

1994 or 1995 Editions of the Guidelines Manual.        Consequently, we

hold that no ex post facto concerns are raised by the application

of § 2K2.1(b)(5) of the 1995 Edition of the Guidelines Manual.

     However,   Leroy   Armstead   also   appealed   from   the   district

court’s imposition of a two level enhancement assessed under the

1995 Edition of § 2K2.1(b)(4) because the firearms at issue were

stolen.    In considering the ex post facto concerns raised by this


                                   10
enhancement, for situations where “any firearm was stolen,” we

first   consider   enhancement       under    the   1994   Edition    of   the

Guidelines. Subsection (b)(4) increases a base offense 2 levels if

any firearm involved in the offense was stolen or had an altered or

obliterated serial number.

     The 1994 Edition of the Guidelines, commentary note 12 states:

           If the defendant is convicted under 18 U.S.C. §
           922(I), (j), or (k), or 26 U.S.C. § 5861(g) or (h)
           (offenses involving stolen firearms or ammunition),
           and is convicted of no other offense subject to
           this guideline, do not apply the adjustment in
           subsection (b)(4) because the base offense level
           itself takes such conduct into account.

U.S.S.G. § 2K2.1, comment. (n.12) (1994) (emphasis added).                  As

stated earlier, this note does not refer to § 922(u) because that

subsection only became effective on November 30, 1993, and § 922(u)

is not mentioned anywhere in the 1994 Guidelines.              Because we have

already determined that § 2K2.1 is “the most analogous guideline”

within the meaning of U.S.S.G. § 2X5.1, we should likewise read

note 12 of the 1994 Edition as if it included new subsection “(u)”

in its reference to convictions under § 922.               The listed § 922

offenses under note 12 all apply to offenses involving stolen

firearms or ammunition.        The § 922(u) offense is one involving

stolen firearms.    The second element of the note 12 commentary

requires   a   determination    as    to     whether   Leroy    Armstead   was

“convicted of no other offense subject to this guideline.”                  He

clearly was not convicted of any offense other than § 922(u) and,

therefore, subsection (b)(4)’s enhancement would not have been

applied to Leroy Armstead under the 1994 Edition of the Guidelines.


                                      11
     In the 1995 Edition of the Guidelines, the text of subsection

(b)(4) remained the same but commentary note 12 was amended.        Note

12 now provides:

             If the only offense to which § 2K2.1 applies is 18
             U.S.C. § 922(I), (j), or (u), 18 U.S.C. § 924(j) or
             (k), or 26 U.S.C. § 5861(g) or (h)(offenses
             involving a stolen firearm or stolen ammunition)
             and the base offense level is determined under
             subsection (a)(7), do not apply the adjustment in
             subsection (b)(4) unless the offense involved a
             firearm with an altered or obliterated serial
             number.   This is because the base offense level
             takes into account that the firearm or ammunition
             was stolen.

             Similarly, if the only offense to which § 2K2.1
             applies is 18 U.S.C. § 922(k)(offenses involving an
             altered or obliterated serial number) and the base
             offense level is determined under subsection
             (a)(7), do not apply the adjustment in subsection
             (b)(4) unless the offense involved a stolen firearm
             or stolen ammunition.    This is because the base
             offense level takes into account that the firearm
             had an altered or obliterated serial number.

U.S.S.G. § 2K2.1, comment. (n.12) (1995) (emphasis added).          This

amended commentary clearly permits the sentencing court to enhance

an offense by two levels under subsection (b)(4) if the base

offense is not calculated under U.S.S.G. § 2K2.1(a)(7).            Leroy

Armstead’s base offense was calculated under § 2K2.1(a)(4)(A) and,

therefore, his offense may be enhanced under this subsection.

     While     the   Commission   refers   to   this   amendment   as   a

“clarifying” amendment, it is clear that the new commentary note 12

provides for a substantive change in the sentencing treatment of

defendants that have violated statutes governed by § 2K2.1. “To be

ex post facto, a law first `must be retrospective, that is it must

apply to events occurring before its enactment’; and second `must


                                   12
disadvantage the offender’ it affects.”         United States v. Suarez,

911 F.2d 1016, 1021-22 (5th Cir. 1990)(quoting Miller v. Florida,

482 U.S. 423, 430 (1970)).        “A sentence that is increased pursuant

to an amendment to the guidelines effective after the offense was

committed violates the ex post facto clause.”            United States v.

Domino, 62 F.3d 716, 720 (5th Cir. 1995).

     In this case, subsection (b)(4) of the 1995 Edition of the

Guidelines   was   applied   to    enhance   Leroy   Armstead’s   sentence.

Therefore, his guideline sentence for the instant offense is higher

than it would have been under the guidelines applicable when the

offense was committed, the 1994 Edition.        The ex post facto clause

operates to bar such a retrospective increase in Leroy Armstead’s

sentence.    See U.S. CONST. art. 1, § 9, cl. 3.       For these reasons,

we hold that Leroy Armstead should not have received a two level

increase in his base offense level under § 2K2.1(b)(4) and Leroy

Armstead’s sentence should have been calculated using the 1994

Edition of the Guidelines Manual.2

2. “Another Felony Offense” - U.S.S.G. § 2K2.1(b)(5)

     The Armsteads pleaded guilty to Count II of the indictment,

which charged them with violating 18 U.S.C. § 922(u).3                  The

    2
       Because the remaining substantive sections of § 2K2.1 have
not been changed from the 1994 Edition to the 1995 Edition, it is
irrelevant which edition is used for purposes of our remaining
analysis.
     3
         18 U.S.C. § 922(u) states:

            [I]t shall be unlawful for a person to steal or
            unlawfully take or carry away from the person or
            the premises of a person who is licensed to
            engage   in    the   business    of   importing,

                                      13
Armsteads contend that the district court erred in assessing a four

point enhancement under U.S.S.G. § 2K2.1(b)(5) because such an

enhancement constitutes a double jeopardy violation. The Armsteads

maintain that the § 2K2.1(b)(5) enhancement punishes them twice for

the same underlying conduct, stealing the firearms from the pawn

shop.

     Furthermore,    the   Armsteads    contend   that    the    four-level

enhancement was improperly applied because they were not involved

in “another felony offense” other than the conduct underlying the

theft-of-firearms offense.       They argue that none of the stolen

firearms were used or possessed during the commission of the

burglary itself and, as such, it cannot be said that the stolen

firearms were “used or possessed in connection with another felony

offense” under U.S.S.G. § 2K2.1(b)(5).

     In response to the Armsteads’ objection to the § 2K2.1(b)(5)

enhancement,   the   probation     officer   relied      on     U.S.S.G.   §

1B1.3(a)(1)(B), which provides that the application of the cross

references in Chapter Two shall be determined based upon the

following:

          in the case of a jointly undertaken criminal
          activity (a criminal plan, scheme, endeavor, or
          enterprise undertaken by the defendant in concert
          with others, whether or not charged as a
          conspiracy), all reasonably foreseeable acts and
          omissions of others in furtherance of the jointly
          undertaken criminal activity, that occurred during
          the commission of the offense of conviction, in


          manufacturing, or dealing in firearms, any
          firearm in the licensee’s business inventory that
          has been shipped or transported in interstate or
          foreign commerce.

                                   14
          preparation for that offense, or in the course of
          attempting to avoid detection or responsibility for
          that offense.

U.S.S.G. § 1B1.3(a)(1)(B).      The probation officer determined that

§ 2K2.1(b)(5) was properly applied and should not be considered

double counting because subsection (b)(5) takes into consideration

the increased   danger   when   firearms   are   used   or   possessed    in

connection with another felony offense.          This conduct should be

considered relevant conduct in light of § 1B1.3(a)(1)(B).                The

probation officer also contends that the “[other] felony offense”

is the state law crime of        burglary of a building, which is

different from the violation of 18 U.S.C. § 922(u).          The Armsteads

did possess the stolen firearms in connection with the state law

felony of burglary.

     The district court adopted the PSR and specifically stated:

               I find that there’s no double counting for the
          four-level increase, because subsection (b)(5)
          takes into consideration the danger when firearms
          are possessed or used in connection with another
          felony   offense,   and   that  (b)(5)   does   not
          additionally punish him for the firearms being
          stolen.

               I find further that 922, subsection “u”, of 18
          U.S. Code is different from the general theft
          statute, and possessing the stolen firearms under
          922(u) is not double counting when addressing
          behavior under U.S. Code section 2111.

               Although he wasn’t charged with burglary in
          the federal indictment, he was and is charged by
          the State of Texas. In that regard, he and his co-
          defendants jointly agreed and did possess, although
          they didn’t use them, stolen firearms in connection
          with the burglary, and that ... objection ... is
          overruled.

     To determine the propriety of the application of U.S.S.G. §


                                   15
2K2.1(b)(5), we must ascertain whether the Armsteads used or

possessed the stolen firearms “in connection with another felony

offense.”         In   this    case,    the     district    court     found    that   the

Armsteads engaged in the state law crime of burglary and the

federal crime of theft of a firearm from a licensed firearms

dealer,     and    that    the       district      court    applied    §   2K2.1(b)(5)

accordingly.

     We have wrestled with the construction of § 2K2.1(b)(5) on at

least two other occasions.              See United States v. Fadipe, 43 F.3d
993 (5th Cir. 1995); United States v. Condren, 18 F.3d 1190 (5th

Cir. 1994).       In Fadipe, we vacated a sentence enhancement under §

2K2.1(b)(5) because the gun in question was not used “in connection

with” the bank fraud committed by the defendant.                      Fadipe, 43 F.3d

at 995.     We held that “[t]he mere possession of a gun near the

instruments involved in a fraudulent loan application scheme is

insufficient to prove that the gun was used `in connection with’

the bank fraud felony for purposes of the application of U.S.S.G.

§ 2K2.1(b)(5).”        Id.

     In     Condren,      however,       we     affirmed     the    district    court’s

application of § 2K2.1(b)(5) based on the increased danger inherent

with the possession of firearms during the commission of another

felony offense.        See Condren, 18 F.3d at 1197-98; United States v.

Guerrero,     5 F.3d 868,    873     (5th   Cir.    1993).        Condren     is

distinguishable from Fadipe in that proof existed that Condren

could have used or possessed the firearms at issue in connection

with the other crime, drug distribution. Condren pleaded guilty to


                                              16
being a felon in possession of a firearm under 18 U.S.C. §

922(g)(1) and his sentence was enhanced under § 2K2.1(b)(5) because

the PSR indicated that Condren possessed a loaded .22 caliber

revolver in connection with the distribution of cocaine.    Condren,
18 F.3d at 1191-92.   The district court made findings that Condren

possessed the firearm while in possession of small quantities of

crack cocaine and marijuana seed.     The district court also found

that Condren possessed the firearm at the same time that he

possessed the controlled substances.        This Court held that the

district court properly enhanced Condren’s sentence based on his

possession of a firearm in connection with the felony crime of drug

distribution.   Id. at 1198.

     For sentencing purposes, the “in connection with” prong must

only be proved by a preponderance of the evidence.        See United

States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).    Further, for

purposes of enhancing a sentence under § 2K2.1(b)(5), a close

relationship between the firearm and the other felony offense need

not be shown.   Condren, 18 F.3d at 1198.   As a result, we held that

“[u]nder the ordinary and natural meaning of `in connection with’

as found in § 2K2.1(b)(5), ... we cannot credit either Condren’s

contention that the quantity of drugs involved was too small, or

the possible contention that the source of the firearm was too

unrelated, to support the enhancement.”      Id.

     In the present case, the Armsteads pleaded guilty to stealing

firearms from a licensed firearms dealer in violation of 18 U.S.C.

§ 922(u).   The State of Texas has also charged the Armsteads with


                                 17
the crime of burglary of a building, a felony.              While no evidence

exists to show that the Armsteads possessed or used firearms before

they broke into the pawn shop, they most certainly possessed

firearms once they entered the pawn shop and picked up the guns.

This    subsequent    possession      of    firearms    satisfies     the    nexus

requirement for possession as stated by this Court, because those

firearms were possessed and could have been used to facilitate the

crimes at issue.      See Condren, 18 F.3d at 1194-1198.

       The Armsteads’ “possession” of the firearms appears to invoke

the enhancement under 2K2.1(b)(5).             To insure that the firearms

were possessed “in connection with another felony offense,” we

press   on.    The    phrase   “in    connection       with,”    as   used    in   §

2K2.1(b)(5), is not defined by the Guidelines.                  For guidance, we

turn to the Guidelines’ relevant conduct provision, U.S.S.G. §

1B1.3(a)(1)(B).      This provision directs us to determine Chapter 2

adjustments based on “all reasonably foreseeable acts and omissions

of   others   in   furtherance   of    the    jointly    undertaken     criminal

activity that occurred during the commission of the offense of

conviction, in preparation for that offense, or in the course of

attempting to avoid detection or responsibility for that offense.”

       Part K of Chapter 2 expressly refers to offenses “involving

public safety.”       Section 2K2.1(b)(5) was added in 1991 out of

concern about crimes of violence, drug offenses, and the use or

possession of firearms in connection with these offenses.                   Such an

enhancement for use or possession of a firearm “in connection with

another felony offense” illustrates this increased concern for


                                       18
public safety. Further, given its ordinary and natural meaning, we

hold that the Armsteads’ possession of firearms was “in connection

with” their state law burglary crime.

       Having satisfied ourselves that the firearms were possessed

“in connection with” the offense, we are left with the interpretive

dilemma of deciding whether the state crime of burglary constituted

“another felony offense.”        The Guidelines define “felony offense”

to mean “any offense (federal, state or local) punishable by

imprisonment for a term exceeding one year, whether or not a

criminal charge was brought, or conviction obtained.”               U.S.S.G. §

2K2.1, comment. (n.7).           The dilemma arises when we ascertain

whether the burglary constituted “another” offense even though it

arose contemporaneously with the primary offense, theft of firearms

from a licensed firearms dealer.

       We could unearth no other circuit court decision which has

directly addressed this issue.          Other circuit courts have applied

§ 2K2.1(b)(5) to other felony offenses; however, those offenses

were clearly distinct from the underlying firearms offense.                See

United States v. Wyatt, 102 F.3d 241 (7th Cir. 1996) (enhancement

for    possession    of     firearm     in    connection     with   marijuana

distribution), cert. denied, 117 S. Ct. 1325 (1997); United States

v.    Sturtevant,   62 F.3d 33   (1st   Cir.   1995)   (enhancement   for

possession of firearm in connection with state crime of assault and

battery); United States v. Collins, 90 F.3d 1420 (9th Cir. 1996)

(defendant convicted of being a felon in possession of firearm

received enhancement pursuant for possession of a firearm in


                                       19
connection with attempted burglary of check cashing business);

United States v. Whitfield, 50 F.3d 947 (11th Cir.) (defendant who

was convicted of storing a stolen firearm received enhancement for

possession of a firearm in connection with state law burglary),

cert. denied, 116 S. Ct. 234 (1995); United States v. Routon, 25
F.3d 815 (9th Cir. 1994) (enhancement for possession of a firearm

in connection with unlawful possession of stolen car).          No case has

directly addressed the application of the § 2K2.1(b)(5) enhancement

to violations of 18 U.S.C. § 922(u).

      The government relies primarily on United States v. Guerrero,

5 F.3d 868 (5th Cir. 1993), in support of the district court’s

application of the four-level enhancement under § 2K2.1(b)(5).

Guerrero involved a dispute over the calculation of a base offense

level   under   a    different    guideline      provision,    U.S.S.G.   §

4B1.4(b)(3)(A).      In that case, the defendant burglarized two

residences and stole a number of firearms. The defendant had prior

felony convictions and pleaded guilty to 18 U.S.C. §§ 922(g)(1),

924(a), possession of a firearm by a felon, and 18 U.S.C. §§

922(j), 924(a)(2), possession of a stolen firearm.              This Court

affirmed the district court’s imposition of a base offense level of

34 under U.S.S.G. § 4B1.4(b)(3)(A).         Id. at 874.   We explained that

the Supreme Court’s reasoning in Smith v. United States, 113 S. Ct.
2050, 2055 (1993), suggests that the meaning of § 4B1.4(b)(3)(A)’s

“in   connection    with”   language    “does   not   necessarily   exclude




                                       20
possessing the firearms as fruits of the crime the possessor is

contemporaneously committing.”4            Id. at 872.

     In United States v. Kuban, 94 F.3d 971, 975-76 (5th Cir.

1996),   the    defendant       pleaded   guilty      to     knowingly    possessing

firearms that had been shipped in interstate commerce in violation

of 18 U.S.C. § 922(g)(1).         The district court enhanced his sentence

under § 2K2.1(b)(5) based on the defendant’s related state law

crime of aggravated assault with a deadly weapon.                   The defendant

argued   that       the   enhancement     “doubly      punished”     him    for   his

possession     of    a    firearm,   which     was    contemporaneous      with   the

aggravated assault.           This Court affirmed the district court’s

enhancement, noting that “by its own terms, section 2K2.1(b)(5)

mandates enhancement when the requisite conditions for application

of that section been met.”           Id. at 976 & n.10.

     The facts of the present case are somewhat analogous to

Guerrero and Kuban and we reach a similar result.                   The Armsteads

burglarized a pawn shop and stole a number of firearms.                            In

connection with the state law crime of burglary, § 2K2.1(b)(5)

permits the district court to enhance a sentence on the grounds

that the firearms were possessed contemporaneously with the crime.

     While     no    evidence    suggests      that    the    Armsteads    possessed

    4
       In Guerrero, we expressed some concern that §§ 2K2.1(b)(4)
and 2K2.1(b)(5) could enhance a defendant’s sentence twice for
essentially the same conduct; however, we left the discussion of
that matter for another day. See Guerrero, 5 F.3d at 873 n.10. In
this case, only Leroy Armstead’s offense level was enhanced under
both § 2K2.1(b)(4) and § 2K2.1(b)(5), and we have set aside the §
2K2.1(b)(4) enhancement as not permissible under the applicable
1994 guidelines. Consequently, the concern expressed in Guerrero
is not present here.

                                          21
firearms before they entered the pawn shop, once inside, they

possessed firearms and could have used them in furtherance of

“another felony,” the state law crime of burglary.       As a result,

the four-level enhancement appropriately reflects the concern for

public safety which the Guidelines sought to achieve.       Amendment

374 of the Guidelines also supports this holding by noting that

“[t]he firearms statutes often are used as a device to enable the

federal court to exercise jurisdiction over offenses that otherwise

could be prosecuted only under state law.” U.S.S.G. App. C, Amend.

374.       In this case, the enhancement sanctions the state law crime

of burglary as “another felony offense.” Nothing in the Guidelines

suggests that contemporaneous crimes cannot be considered when

enhancing a sentence.      In fact, the relevant conduct provisions of

§ 1B1.3 appear to readily permit such an enhancement.      Therefore,

in order to appropriately sanction the state crime of burglary in

connection with the Armsteads’ 18 U.S.C. § 922(u) offense, the §

2K2.1(b)(5) enhancement was proper.5 See United States v. Hawkins,

69 F.3d 11, 14 (5th Cir. 1995) (double counting is permitted under

the Guidelines unless expressly forbidden).

       For the foregoing reasons, we hold that the district court

properly enhanced the Armsteads’ sentences under § 2K2.1(b)(5)


       5
       Steven Armstead also argues that the four-level enhancement
under § 2K2.1(b)(5) is unconstitutional under Bailey v. United
States, 116 S. Ct. 501 (1995). This argument lacks merit because
Bailey dealt with the issue of what actions constituted “use” of a
firearm under 18 U.S.C. § 924(c). Section 2K2.1(b)(5) expressly
provides for an enhancement based on the defendant’s “use or
possession” of that firearm. Steven Armstead does not dispute that
he possessed firearms.

                                    22
because they possessed firearms “in connection with another felony

offense.”



                                    CONCLUSION

     The    two   level    sentence       enhancement        under    §   2K2.1(b)(4)

violates the ex post facto clause and may not be applied to

increase Leroy Armstead’s sentence in this case.                     For the reasons

stated above, we vacate Leroy Armstead’s sentence and remand for

resentencing      in   accordance     with      this   opinion.           Although   we

recognize that this is a close case with respect to the application

of the § 2K2.1(b)(5) enhancements to Steven and Leroy Armstead’s

sentences,    the      Guidelines    do    not      direct    us   to     forbid   such

enhancements.       In the absence of a directive from the Sentencing

Commission, we hold that the district court properly enhanced the

Armsteads’ sentences under §§ 2K2.1(b)(5).               The application of the

four level enhancement for both Steven and Leroy Armstead is,

therefore, affirmed.

     LEROY     ARMSTEAD’S     SENTENCE         IS   VACATED    AND      REMANDED     FOR

RESENTENCING.       IN ALL OTHER RESPECTS, THE DECISION OF THE TRIAL

COURT IS AFFIRMED.




                                          23